Judgment reversed and judgment is directed to be entered in favor of the plaintiff as prayed for in the complaint. We have come to the conclusion that the Connecticut Supreme Court of Errors would treat the future interest under this deed of trust as a reversion rather than as a remainder. Present — Peck, P. J., Callahan, Breitel, Bastow and Bergan, JJ.; .Breitel and Bastow, JJ., dissent and vote to affirm upon the grounds stated in the learned opinion at Special Term. Settle order on notice. [See post, pp. 871, 872.]